

EXHIBIT 10.1


CITIZENS FINANCIAL GROUP, INC.
NON-EMPLOYEE DIRECTORS COMPENSATION POLICY


Amended and Effective as of April 25, 2019
    
The Board of Directors (the “Board”) of Citizens Financial Group, Inc. (the
“Company”) has approved this director compensation policy (this “Policy”), which
establishes compensation to be paid to each Non-Employee Director (as defined in
the Citizens Financial Group, Inc. 2014 Non-Employee Directors Compensation Plan
(the “Plan”)), as an inducement to obtain and retain the services of persons
qualified to serve as members of the Board. Capitalized terms used but not
defined in this Policy will have the meanings set forth in the Plan.


This Policy is subject to annual review by the Compensation and Human Resources
Committee of the Board (the “Committee”) to confirm continued alignment between
the compensation of the Company’s Non-Employee Directors, the Company’s business
and its shareholders’ interests, and to ensure that the Company’s director
compensation program is competitive with those of its peers. During the course
of its review, the Committee may consider the annual retainer, lead director and
committee chair retainers, meeting fees and other benefits offered to
Non-Employee Directors and payable under this Policy. The Committee may amend,
revise, suspend, discontinue or terminate this Policy at any time.


The elements of compensation for the Company’s Non-Employee Directors below are
expressed as annual amounts.
Cash Retainers
Board Retainer
$90,000
Lead Director Retainer
$40,000
Audit Committee Chair Retainer
$35,000
Risk Committee Chair Retainer
$30,000
Compensation and Human Resources Chair Retainer
$25,000
Nominating and Governance Chair Retainer
$20,000
Audit Committee Member Retainer (including Chair)
$10,000

The cash retainers are payable quarterly in advance, with the first quarterly
payment to occur as soon as practicable following the annual general meeting of
stockholders (each such date, a “Payment Date”).
Equity Retainer
On the date of each annual general meeting of stockholders of the Company, each
Non-Employee Director who at such meeting is elected to serve on the Board or
whose term is scheduled to continue at least through the date of the next such
meeting of stockholders will receive an annual award of restricted stock units
(“RSUs”) pursuant to and subject to the Plan (and any applicable award agreement
thereunder). The number of shares of Company common stock, par value $0.01 per
share (“Common Stock”) covered by the annual RSU award will be determined by
dividing $130,000 by the closing price of a share of Common Stock on the grant
date. Each annual award will vest 100% on the earlier to occur of the first
anniversary of the grant date or the Company’s next scheduled annual general
meeting of stockholders, subject to the terms and conditions of the Plan and
applicable award agreement thereunder.
Any Non-Employee Director who commences service on the Board on a date other
than the date of the Company’s annual general meeting of stockholders will
receive on such start date a pro-rated annual award, with the number of shares
of Common Stock covered by such award determined by dividing (i) the product of
$130,000 and a fraction, the numerator of which is 365 minus the number of days
that have elapsed between the date of such meeting and such start date, and the
denominator of which is 365, by (ii) the closing price of a share of Common
Stock on such start date.






1

--------------------------------------------------------------------------------



EXHIBIT 10.1


Other Director Benefits
•
Charitable Matching Gift Program. The Company will match each Non-Employee
Director’s contributions to qualifying charities up to an aggregate limit of
$5,000 per year.

•
Expenses Relating to Board Service. The Company will reimburse each Non-Employee
Director for reasonable expenses incurred by such Non-Employee Director in
connection with his or her Board service, including travel, lodging and meals,
subject to the Company’s requirements for reporting and documentation of such
expenses.

Deferred Compensation Plan
Non-Employee Directors are eligible to participate in the Deferred Compensation
Plan for Directors of Citizens Financial Group, Inc., with such terms and
conditions as are in effect from time to time.
Stock Ownership Guidelines
Non-Employee Directors are subject to stock ownership guidelines requiring
ownership of a number of shares with a value equal to five times their annual
cash retainer.


2